Order of disposition, Family Court, Bronx County (Clark Y. Richardson, J.), entered on or about November 9, 2007, which adjudicated appellant a juvenile delinquent, upon his admission that he had committed an act which, if committed by an adult, would constitute the crime of sexual abuse in the second degree, and imposed a conditional discharge for a period of 12 months, unanimously affirmed, without costs.
The court properly denied appellant’s motion to dismiss the petition, made on the ground that he was denied his constitutional right to a speedy trial (see Matter of Benjamin L., 92 NY2d 660 [1999]). The presentment agency provided a sufficient excuse for its delay in filing the petition, and appellant was not prejudiced in any manner.
The court providently exercised its discretion when it denied appellant’s request for an adjournment in contemplation of a dismissal, and instead adjudicated him a juvenile delinquent *324and imposed a conditional discharge. Given the gravity of the underlying criminal conduct, which resulted in the pregnancy of a 13-year-old, along with appellant’s poor school performance, the court adopted the least restrictive dispositional alternative consistent with appellant’s needs and the need for protection of the community (see e.g. Matter of Jonaivy Q., 286 AD2d 645 [2001]). Concur—Mazzarelli, J.P., Catterson, Moskowitz and Acosta, JJ.